Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-19 are allowed. The following is an examiner’s statement of reasons for allowance:
As for claim 1, and all claims depending therefrom, the prior art of record fails to sufficiently describe and/or suggest a method of determining the health of a tire on a vehicle, comprising: determining a total number of tire inflation events that have occurred due to a loss of tire pressure; determining a rate in which the tire inflation events have occurred based on the total number of tire inflation events over a predetermined period of time; and determining the health of a tire by comparing the rate in which tire inflation events have occurred to a threshold rate, wherein the threshold rate is a rate in which tire inflation events have occurred due to a loss of tire pressure for another tire.  Wherein another tire is defined as another tire currently operating on said vehicle.
As for claim 10, and all claims depending therefrom, the prior art of record fails to sufficiently describe and/or suggest a method of determining the health of a tire on a vehicle, comprising: determining a total number of tire inflation events that have occurred due to a loss of tire pressure; determining a rate in which the tire inflation events have occurred based on the total number of tire inflation events over a predetermined period of time; and Page 3 of 8Application No. 16/744,695 Application Filing Date: January 16, 2020 Docket No. DAN203044/10571 ACCSdetermining the health of a tire by comparing the rate in which tire inflation events have occurred to a threshold rate, wherein the total number of tire inflation events that have occurred due to a loss of tire pressure is determined by comparing a duration of a tire inflation event to a threshold time value and if it is determined that the duration of the tire inflation event is greater than the threshold time value then adding a count to the total number of tire inflation events.
As for claim 16, and all claims depending therefrom, the prior art of record fails to sufficiently describe and/or suggest a method of determining the health of a tire on a vehicle, comprising: determining a total number of tire inflation events that have occurred due to a loss of tire pressure; determining a rate in which the tire inflation events have occurred based on the total number of tire inflation events over a predetermined period of time; determining the health of a tire by comparing the rate in which tire inflation events have occurred to a threshold rate; determining a first tire pressure and a second tire pressure; and determining if a tire inflation event occurred due to a loss of tire pressure by comparing the first tire pressure to at least one threshold pressure value and the second tire pressure to a threshold pressure value of the at least one threshold pressure value; wherein the at least one threshold pressure comprises a first threshold pressure value and a second threshold pressure value, wherein if the first tire pressure is greater than the first threshold pressure value and less than the second threshold pressure value and the second tire pressure is greater than the second threshold pressure value, then adding a count to the total number of tire inflation events.
As for claim 18, and all claims depending therefrom, the prior art of record fails to sufficiently describe and/or suggest a method of determining the health of a tire on a vehicle, comprising: providing a tire inflation system that includes a pressure transducer, wherein the pressure transducer is utilized to determine a first tire pressure and a second tire pressure. determining a total number of tire inflation events that have occurred due to a loss of tire pressure by comparing the first tire pressure to a first threshold pressure value and a second threshold pressure value and comparing the second tire pressure to the second threshold pressure value; determining a rate in which the tire inflation events have occurred based on the total number of tire inflation events over a predetermined period of time; and providing a computer network that determines the health of a tire by comparing the rate in which tire inflation events have occurred to a threshold rate, wherein the total number of tire inflation events that have occurred due to a loss of tire pressure is also determined by comparing a duration of a tire inflation event to a threshold time value.
These, along with further limitations set forth by the claims render the application allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684